Citation Nr: 1136305	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-06 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypothyroidism.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active air service from January 1965 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was most recently before the Board in March 2011, at which time it was sent to the VA Medical Center for a medical opinion.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran does not require hormone replacement therapy to maintain normal thyroid functioning status post thyroidectomy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in March 2005 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In an April 2008 letter, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of her claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hypothyroidism is rated under Diagnostic Code 7903.  Under this diagnostic code a 10 percent disability rating is warranted for hypothyroidism manifested by fatigability or requiring continuous medication for control.  A 30 percent disability rating is warranted for hypothyroidism manifested by fatigability, constipation, and mental sluggishness.  A 60 percent disability rating is warranted for hypothyroidism manifested by muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain.  The maximum schedular disability rating of 100 percent for hypothyroidism is warranted if there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's hypothyroidism.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

In April 2005, the Veteran was afforded a VA examination.  At that time, the Veteran reported that she sometimes felt a sensation of choking and sometimes had a problem getting a deep breath.  The examiner reported that the Veteran no longer complained of tenderness of her thyroidectomy scar and that the Veteran had no symptoms of hyperthyroidism or toxic goiter.  The examiner reported that the Veteran had complained of fatigue, but it was the examiners opinion that it was a result of the Veteran's obesity and not her hypothyroidism.  

Upon physical examination of the Veteran's thyroid, a mass was palpated in the area of the left lobe of the thyroid.  The mass was noted to be approximately 3 x 2 inches in size, non-tender, non-adherent, and of normal texture.  The examiner noted that the mass was slightly elevated, but that there was no underlying tissue loss.  Blood work completed at the examination revealed that the Veteran had normal thyroid lab findings.  The examiner stated that the Veteran was euthyroid.  He reported that her thyroid studies recently had suggested that thyroid replacement medication was not necessary.

In a September 2006 letter, one of the Veteran's private physicians reported that the Veteran was being treated for several disease processes; to include atrial fibrillation, hypertension, and palpitations.  It was the physician's opinion that the Veteran's thyroid disease was at least in part, a contributory factor in these disease processes.

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In this regard, the Board notes that the Veteran's private physician did not provide a rationale for his opinion linking some of the Veteran's other conditions with her hypothyroidism.  Also, the Board notes that at the time the physician formed his opinion, the Veteran had a lengthy history of normal thyroid lab findings, indicating normal thyroid functioning.  Therefore, the Board has found this opinion to be of very limited probative value.

In September 2006, the Veteran was afforded another VA examination.  At that time, the Veteran reported that she had no energy and that she was not able to exercise at all.  She reported that she was hot all the time, but had no complaints of intolerance to cold.  The Veteran denied diarrhea and constipation.  The Veteran also reported that she was taking synthroid for thyroid replacement therapy.  

Upon physical examination, the Veteran was found to be alert and oriented with no problems in her cognition.  She had no gastrointestinal complaints and no neurological complaints.  She was found to have no side effects from taking synthroid.  She had no difficulty swallowing and no dyspnea was noted.  The Veteran's thyroid lab work from August 2006 was noted to be normal.  The examiner diagnosed euthyroid with multi-nodular goiter.

In May 2009, the Veteran was afforded another VA examination.  The Veteran reported that her previously described symptom of choking had resolved when she was put back on thyroid replacement therapy in January 2007.  The Veteran also stated that she had lost approximately 100 pounds in the past two years, since going back on medication.  The examiner noted that the Veteran's thyroid medication had recently been decreased due to elevated thyroid levels.  

The examiner reported that the Veteran had atrial fibrillation, emotional instability, fatigue, heat intolerance, and arthralgia.  The examiner noted that the Veteran did not have muscle weakness and there were no complaints of constipation.  The examiner also noted that the there was no evidence that the Veteran experienced depression, slow speech, apathy, psychosis, or dementia.  The examiner diagnosed nontoxic diffuse goiter, status post surgical resolution, with residual hypothyroidism.  The examiner stated that this condition had no effect on the Veteran's activities of daily living.  The examiner also stated that the Veteran's degenerative arthritis and obstructive sleep apnea were not related to her diagnosis of hypothyroidism.  The examiner also diagnosed mild iatrogenic hyperthyroidism.  The examiner noted that this was a temporary condition which was caused by overmedication and that her medication had been decreased in order to resolve the problem.  The examiner also stated that the Veteran's chronic atrial fibrillation was not related to this condition.

In June 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that she was fatigued and that she slept all the time.  She reported that she experienced cold intolerance, especially in the morning, palpitations, thinning of her hair, mental sluggishness, and nausea.  She denied experiencing any constipation.  The Veteran was noted to have been separately diagnosed with diabetes mellitus (DM), atrial fibrillation, hypertension, and congestive heart failure (CHF).

Upon physical examination, the Veteran's thyroid was normal sized, but there were multiple nodules present.  There was no tenderness, pressure on the larynx or trachea, or pressure on the esophagus.  There was no evidence of CHF or pulmonary hypertension.  There were no signs of anemia.  The skin findings were normal.  There were no gastrointestinal abnormalities or eye abnormalities.  There was no recurrent laryngeal nerve damage, slow speech, depression, apathy, psychosis, or dementia.  The examiner diagnosed hypothyroidism and noted that the disability would not have any effect on the Veteran's occupation or activities of daily living.  

In April 2011, the Veteran's claims file was sent to the VA Medical Center for review and a medical opinion.  The examiner conducted a thorough review of the claims file and medical records and sited the relevant evidence of record in the medical opinion report.  It was the examiner's opinion that if the Veteran ever actually had hypothyroidism, it was resolved prior to 1972.  In this regard, the examiner noted that he did not see documentation of hormone blood levels consistent with a diagnosis of hypothyroidism in any of the records reviewed.  The examiner further noted that the low radioactive uptake in the 1966 study was not sufficient for a diagnosis of hypothyroidism.  Additionally, the examiner noted that the thyroid will increase hormone production following a thyroidectomy in order to compensate for the absence of the other half of the glad.  The examiner reported that the Veteran's thyroid function appeared to have fully recovered by 1972.  Additionally, the examiner reported that this was also evident in the normal thyroid measurements from 2002-2005 while off thyroid replacement therapy.  The examiner noted that the thyroid replacement therapy started in 2005 was not started in treatment for hypothyroidism, but rather, in an attempt to shrink the Veteran's goiterous left thyroid lobe.

With regard to the Veteran's claims that her cardiac problems are a result of her hypothyroidism, the examiner opined that the probability that the Veteran's hypothyroidism caused or worsened her atrial fibrillation was less than 50 percent.  In this regard, the examiner reported that atrial fibrillation can develop as a complication of hyperthyroidism, but is not typically seen with hypothyroidism.  Additionally, the examiner noted that the Veteran had normal thyroid function at the time she developed atrial fibrillation and there was no evidence that she was ever hypothyroid after the atrial fibrillation was diagnosed.  With regard to the Veteran's hypertension, the examiner opined that the probability that the Veteran's hypothyroidism caused or worsened her hypertension was less than 50 percent.  In this regard, the examiner reported that hypertension can be aggravated by concurrent hypothyroidism; however, there was no evidence that the Veteran was hypothyroid at either the time of her diagnosis of hypertension or following such diagnosis.  The examiner also opined that the probability that the Veteran's hypothyroidism caused or worsened her CHF was also less than 50 percent.  In this regard, the examiner noted that hypothyroidism can cause CHF and can aggravate CHF that developed due to other causes.  However, the examiner noted that there was excellent evidence that the Veteran had normal thyroid status at the time she developed CHF and there was no evidence that she was ever hypothyroid after the CHF developed.            

The Board notes that of record are numerous VA and private treatment records.  Upon review of these records it was found that the Veteran had lab work with thyroid lab findings completed in December 2002, October 2003, February 2004, May 2004, November 2004, April 2005, July 2005, November 2005, August 2006, October 2006, December 2006, and February 2007.  All of these lab reports showed that the Veteran had normal thyroid functioning.  In August 2007, April 2009, May 2009, June 2009, September 2009, and May 2010, the Veteran's blood work showed slightly abnormal thyroid functioning.  However, it has been noted that the results indicated iatrogenic hyperthyroidism and not hypothyroidism.  Additionally, these abnormal lab findings were reviewed by the VA Medical Center physician who provided the April 2011 opinion that the Veteran had not had lab findings consistent with hypothyroidism since 1972.    

Also of record is a September 2010 VA Medical Center endocrine clinic treatment note.  At that time, it was noted that the Veteran was diagnosed with atrial fibrillation in 1980 and that she was diagnosed with CHF in 2007, presumably after taking Avandia for treatment of her DM.  Based on the examination results and the May 2010 blood work noted above, the Veteran was diagnosed with symptomatic iatrogenic hyperthyroidism with known multinodular goiter.  It was noted that the Veteran had been restarted on thyroid replacement therapy in an attempt to shrink her large goiter which had been causing airway obstruction.  The examiner noted that there was no reason to believe that the Veteran's residual thyroid was not capable of producing sufficient amounts of thyroid hormone and so, it was planned to wean the Veteran off the thyroid replacement therapy.

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for hypothyroidism.  In this regard, the Board notes that there is no evidence that the Veteran has actually had blood hormone levels consistent with hypothyroidism since 1972.  In fact, it has been noted that there is reason to believe that the Veteran's remaining thyroid lobe had compensated for the missing other half.  Additionally, as noted above, there is no reason to believe that the Veteran would even require hormone replacement therapy to maintain normal thyroid functioning.  Regardless, there is no indication from the record that the Veteran has fatigue, constipation, or mental sluggishness that has been found to be a result of hypothyroidism.  Additionally, as noted above, the Veteran does have cardiac health problems; however, it has been competently opined that the Veteran's current cardiac problems were not caused or worsened by hypothyroidism.  38 C.F.R. § 4.119, Diagnostic Code 7903.       

Consideration has been given to assigning a staged rating; however, at no time during the evaluation period has the disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the manifestations of the disability are consistent with the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.
  

ORDER

Entitlement to a disability rating in excess of 10 percent for hypothyroidism is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


